Order entered June 11, 2014




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-14-00007-CR
                                   No. 05-14-00008-CR

                           SENRICK WILKERSON, Appellant

                                            V.

                            THE STATE OF TEXAS, Appellee

                    On Appeal from the Criminal District Court No. 3
                                 Dallas County, Texas
                    Trial Court Cause Nos. F10-01183-J, F10-01184-J

                                         ORDER
       The Court DENIES appellant’s June 9, 2014 pro se motion for bench warrant.

       We ORDER the Clerk of the Court to send a copy of this order to Senrick Shern

Wilkerson, TDCJ No. 1885146, Holliday Transfer Facility, 295 IH-45 North, Huntsville, Texas,

77320-8443.


                                                   /s/   DAVID EVANS
                                                         JUSTICE